DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 03/29/2021 has been entered and fully considered. Claims 1-20 are pending, of which claims 1 and 4-6 are currently amended and claims 9-20 are new. No new matter has been added.
The previous rejections of claims 1 and 4 under 35 USC 102/103 and claims 2, 3 and 5-8 under 35 USC 103 are maintained. In view of the amendment, claims 9-19 are also rejected under 35 USC 103, claims 7-12 and 20 are rejected on new grounds under 35 USC 103, and claims 11 and 18 are rejected on new grounds under 35 USC 112. This action is final. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/29/2021, which lists 16/273497 as the application number, is not being considered by the examiner, because it is not related to the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the limitation “X is Br and I”. This limitation is indefinite, because it is ambiguous whether it means that in the compound LiX, X is a combination of Br and I, or if it means that there are two LiX compounds, the first being LiBr and the second being LiI. Note that while the claim grammatically seems to imply the first 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 fails to further limit the subject matter of claims 1 and 7-17, from which it depends, because the limitation that the heat-treating is carried out under an inert atmosphere is already recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 / 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0315102 A1 (Tsuji).
Regarding claim 1, Tsuji discloses a method of producing a sulfide solid electrolyte, the method comprising loading raw material for electrolytes and elemental sulfur (raw materials such as lithium sulfide, phosphorus pentasulfide, a simple body of phosphorus and/or a simple body of sulfur) [0073] which is cyclo-S8 (the sulfur simple body can be α-sulfur crystals, β-sulfur crystals, or γ-sulfur crystals) [0045] into a vessel (mixed in a mortar) [0095], [0098], the raw material containing at least Li2S (lithium sulfide) and P2S5 (phosphorus pentasulfide) [0073], and after the loading, amorphizing a mixture of the raw material for electrolytes and the elemental 
In the description of the method steps for producing the sulfide-based glass solid electrolyte (see paragraphs [0094]-[0105]), Tsuji explicitly mentions only P2S5 (phosphorous pentasulfide) and Li2S (lithium sulfide). However, given that Tsuji explicitly discloses other possible combinations of raw materials (see paragraph [0073]), yet does not elsewhere describe any different method to be applied when different raw material combinations are used, the specific mention of P2S5 and Li2S appears to be merely exemplary, and it is interpreted that the disclosed method steps apply to all of the various raw material combinations that Tsuji discloses. In particular, Tsuji explicitly discloses in paragraph [0073] that the sulfide-based solid electrolyte can be produced from raw materials such as lithium sulfide, phosphorous pentasulfide, a simple body of phosphorus and/or a simple body of sulfur, and thus it appears that the disclosed method steps can be performed using these raw materials, as claimed, such that Tsuji anticipates the claimed method. However, even if Tsuji is not considered to specifically disclose performing the claimed method steps on a combination of P2S5, Li2S and elemental sulfur sufficiently for anticipation, it nevertheless would have been obvious to one of ordinary skill in the art to use the combination of P2S5, Li2S and elemental sulfur in performing the method steps as described in paragraphs [0094]-[0105] with reference to P2S5 and Li2S, 
Regarding claim 4, Tsuji further discloses that in the heat-treating, the material for sulfide solid electrolytes is heat treated at a temperature (300° C) no less than a crystallization temperature of the material for sulfide solid electrolyte, to obtain the sulfide solid electrolyte, which is glass ceramics [0103], [0127]-[0129], [0155].

Claim Rejections - 35 USC § 103
Claims 2, 3 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0315102 A1 (Tsuji), as applied to claims 1 and 4 above, and further in view of US 2018/0069262 A1 (Utsuno).
Regarding claims 2, 3, 13 and 14, Tsuji discloses the method of producing a sulfide solid electrolyte according to claim 1, as shown above, but is silent as to an amount of the elemental sulfur relative to the raw material for electrolytes. Utsuno however teaches that in order to adjust the elemental composition of a sulfide solid electrolyte when Li2S and P2S5 are used as the raw material, a method can be given in which an elemental sulfur is further used as a raw material, by which the elemental ratio of sulfur element is preferably increased relatively [0063], wherein more than 0 to 20 mol or less of the elemental sulfur is loaded per 100 mol of the raw material for electrolytes, in total [0075]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to load an amount of elemental sulfur as in 
Although the claimed ranges are not specifically disclosed, they nevertheless would have been obvious to one of ordinary skill in the art at the time of invention because they are encompassed by the disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.
Regarding claims 5, 6 and 19, Tsuji further discloses that in the heat-treating, the material for sulfide solid electrolytes is heat treated at a temperature (300° C) no less than a crystallization temperature of the material for sulfide solid electrolyte, to obtain the sulfide solid electrolyte, which is glass ceramics [0103], [0127]-[0129], [0155].
Regarding claims 7, 8 and 10, Tsuji discloses the method of producing a sulfide solid electrolyte according to claim 1, as shown above, but does not teach that the raw material for electrolytes further comprises LiX, wherein X is a halogen, wherein a proportion of LiX contained in the raw material for electrolytes is within a range of 1 mol% to 60 mol%, and wherein the raw material for electrolytes consists of Li2S, P2S5 and LiX. Utsuno however teaches 2S, P2S5 and elemental sulfur as raw materials for a sulfide solid electrolyte [0063], wherein it is preferred that the amount of lithium halide (LiX) as the raw material be high, in order to provide a sulfide solid electrolyte having a high ionic conductivity due to presence of a large amount of a halogen element [0068], [0017]. The molar ratio of the raw materials is preferably lithium sulfide:phosphorus pentasulfide:lithium halide:elemental sulfur=45 to 70:8 to 15:20 to 40:more than 0 to 20 or less (which is equivalent to a proportion of 19 mol% to 43 mol% of LiX in the “raw material for electrolytes” as claimed, i.e., in the LiX, Li2S and P2S5 ) [0075]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to include LiX, wherein X is a halogen, at a proportion within a range of 1 mol% to 60 mol%, as in Utsuno, in the raw material for electrolytes in the method of Tsuji, such that the raw material for electrolytes consists of Li2S, P2S5 and LiX, because it would provide a sulfide solid electrolyte having a high ionic conductivity due to presence of a large amount of a halogen element.
Regarding claim 9, Tsuji further discloses that a proportion of Li2S to a sum of Li2S and P2S5 in the raw material for electrolytes is within a range of 70 mol% to 80 mol% (70%) [0154].
Regarding claim 11, Utsuno further teaches that X is selected from a group including Br and I [0056] and plural Xs may be present [0057], LiBr and LiI are preferable [0059], and two of the halogen compounds may be used in combination [0060].
Regarding claim 12, Tsuji further discloses that the elemental sulfur is α-sulfur [0045].
Regarding claim 15, Tsuji further discloses that the mixture is amorphized by mechanical milling [0094], [0098].

Regarding claim 17, Tsuji further discloses that a duration of the mechanical milling is within a range of 1 hour to 100 hours (0.5 to 100 hours, e.g. 20 hours) [0101], [0154].
Regarding claim 18, Tsuji further discloses that the heat-treating is carried out under an inert atmosphere (atmosphere of argon) [0155].
Claims 7-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0315102 A1 (Tsuji), as applied to claims 1 and 4 above, and further in view of US 2015/0207170 A1 (Aburatani).
Regarding claims 7, 8, 10 and 11, Tsuji discloses the method of producing a sulfide solid electrolyte according to claim 1, as shown above, but does not teach that the raw material for electrolytes further comprises LiX, wherein X is a Br and I, wherein a proportion of LiX contained in the raw material for electrolytes is within a range of 1 mol% to 60 mol%, and wherein the raw material for electrolytes consists of Li2S, P2S5 and LiX. Aburatani however teaches adding an alkali metal element and/or a halogen element to Li2S and P2S5 as raw materials for a sulfide-based glass [0070], wherein LiBr and LiI are preferable examples of the compound containing an alkali metal element and/or a halogen element [0073], and the ratio of the compound containing an alkali metal element and/or a halogen element relative to the total of lithium sulfide, phosphorus pentasulfide and the compound containing an alkali metal element and/or a halogen element is preferably 1 mol% or more and 50 mol% or less [0075], whereby a sulfide-based glass can be produced that has a high conducting performance and can 2S, P2S5 and LiX, because such raw material composition is known to be effective for producing a sulfide-based glass that has a high conducting performance and can stabilize battery performance.
Regarding claim 9, Tsuji further discloses that a proportion of Li2S to a sum of Li2S and P2S5 in the raw material for electrolytes is within a range of 70 mol% to 80 mol% (70%) [0154].
Regarding claim 12, Tsuji further discloses that the elemental sulfur is α-sulfur [0045].
Regarding claim 20, Aburatani further teaches that the ratio of the compound containing an alkali metal element and/or a halogen element relative to the total of lithium sulfide, phosphorus pentasulfide and the compound containing an alkali metal element and/or a halogen element is preferably 1 mol% or more and may be 15 mol% or less [0075]. Although the claimed range of 1 mol% to 10 mol% is not specifically disclosed, it nevertheless would have been obvious to one of ordinary skill in the art at the time of invention because it is encompassed by the disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the 

Response to Arguments
Applicant’s arguments filed 03/29/2020 have been fully considered but they are not persuasive.
The applicant argues that Tsuji’s disclosure of α-sulfur as the simple body of sulfur in paragraph [0043] relates only to the electrode material, not to the solid electrolyte. However, Tsuji explicitly discloses a simple body of sulfur as a raw material for producing the solid electrolyte (see paragraph [0073]), but does not include any further description specifically with respect to the solid electrolyte as to what type of simple body of sulfur is to be used. Therefore it is clear that the description in paragraph [0043] of the suitable types of a simple body of sulfur applies to all instances of a simple body of sulfur throughout the disclosure, including the simple body of sulfur used in for the solid electrolyte in addition to that used in the electrode material, or at the very least, would be the most obvious choice of suitable materials to be used as the simple body of sulfur for the solid electrolyte to one of ordinary skill in the art. Note also that, contrary to applicant’s assertion, the electrode material and the solid electrolyte are directly related, because the solid electrolyte is contained in the electrode material (see paragraph [0073]).
The applicant argues that Tsuji does not disclose amorphizing a mixture of raw material for electrolytes and elemental sulfur, because paragraphs [0094]-[0098] of Tsuji, describing the method, only disclose Li2S and P2S5 being mixed together. However, this mention of one specific 2S and P2S5. Thus it appears that the method steps described in paragraphs [0094]-[0105] apply to all of the raw material combinations disclosed in paragraph [0073], that is, any of the raw material options, including the explicitly disclosed combination of lithium sulfide, phosphorous pentasulfide, a simple body of phosphorus and/or a simple body of sulfur, as claimed, may be used interchangeably in the disclosed method.
In response to applicant’s argument that the disclosure of several different options for raw materials shows that the method is not disclosed with sufficient specificity, it is noted that Tsuji’s disclosure encompasses only six possible combinations of raw materials, namely, 1) lithium sulfide and phosphorous pentasulfide, 2) lithium sulfide, a simple body of phosphorous and a simple body of sulfur, 3) lithium sulfide and a simple body of phosphorous, 4) lithium sulfide, phosphorous pentasulfide and a simple body of phosphorous, 5) lithium sulfide, phosphorous pentasulfide and a simple body of sulfur, and 6) lithium sulfide, phosphorous pentasulfide, a simple body of phosphorous and a simple body of sulfur. Furthermore, two out of these six options (i.e., one third of them) read on the claims. Therefore, the options for raw materials are sufficiently limited or well delineated that one of ordinary skill in the art would at once envisage the claimed arrangement. A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). See MPEP 2131.02 III.
The applicant alleges that the claimed method produces a surprisingly low amount of residual sulfur and unexpectedly makes an additional step of crystallization redundant, but has not provided sufficient evidence to support this claim. Note that "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). In this case, the evidence is not commensurate in scope with the claims because applicant’s disclosed examples do not cover the full range of raw material compounds and proportions, contents of elemental sulfur, types of cyclo-S8, heat treatment temperatures, and milling speeds and times encompassed by the claims. Note also that, contrary to applicant’s assertion, the examiner did not agree that this result is unexpected during the interview. Refer to the Examiner Interview Summary mailed 03/12/2021, which notes that the allegations of unexpected results are not sufficient to overcome the pending rejections, because the evidence is not commensurate in scope with the claims.
Further with respect to the allegation that claimed method unexpectedly makes an additional step of crystallization redundant, it is noted that this effect would have been expected, because the method of Tsuji similarly does not include an additional step of crystallization. See MPEP 716.02(c) II. "Expected beneficial results are evidence of obviousness In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967)
The applicant further argues that the range of elemental sulfur of more than 0 to 20 mol or less disclosed in Utsuno is too broad to render obvious the claimed range of 0.5 to 5 mol, because it is at least four times larger. This is not considered to be too broad, because the disclosed range is sufficiently limited and predictable that one of ordinary skill in the art would have been able to explore a representative number of options within the disclosed range without undue experimentation.
In response to applicant’s argument that Utsuno provides no reason or motivation to select a value within the claimed range, note that Utsuno teaches that the elemental sulfur is provided in order to adjust the elemental composition of a sulfide solid electrolyte, and therefore one of ordinary skill in the art would have been motivated to optimize the amount of elemental sulfur in order to achieve an elemental composition of the sulfide solid electrolyte having a preferred relatively increased elemental ratio of sulfur. Note also that “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. 
In response to applicant’s argument that Utsuno’s examples guide one away from the claimed range, note that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.
Moreover, the applicant has failed to provide any evidence showing the criticality of the claimed range. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
For the above reasons, the previous rejections are being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727